UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-148722 MAX CASH MEDIA, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 50 Brompton Road, Apt. 1X Great Neck, NY 11021 (Address of principal executive offices) (Zip Code) (646) 303-6840 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as ofFebruary 22, 2008: 6,370,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Controls and Procedures 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 9 Item 4. Submission of Matters to a Vote of Security Holders. 9 Item 5. Other Information. 9 Item 6. Exhibits 9 SIGNATURES PART I - FINANCIAL INFORMATION Item
